Title: To James Madison from Vincent Gray (Abstract), 12 February 1805
From: Gray, Vincent
To: Madison, James


12 February 1805, Havana. “I now have it in my power to enclose to you (in the Aurora of tomorrow) the Declaration of War by His Catholic Majesty, agt. the King of great Britain and Subjects; as mentioned in my note of yesterday. The British half Squadron still off the port, and Some times in cannon Shot of the Moro.
“Last Evening a Signal was made at the Moro Castle, for an American Ship to windward, when the Frigatt stood in and cut her off, and boarded her, in sight of the city. After detaining her some time, for examination, stood away with her, to the Northward and Eastward.
“She has made her appearance this day—therefore we presume that she has been captured and sent to Jamaica. The arrival of the Declaration of War, will do away the necessity of the Contemplated interview with the Intendt. on the subject of the provision Order, herewith enclosed; as the port will be opened in a few days for dry goods &c: Referring you to my next.”
Adds in a postscript: “Two privateers are fitting out in the inner Harbour, with an expedition—They now appear as Spanish but are pri[n]cipally owned by Frenchmen.”
